Exhibit 10.1

 

 

EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

Dated April 13, 2009

 

 

among

 

 

QWEST CORPORATION,

 

as Issuer,

 

 

and

 

 

J.P. Morgan Securities Inc.,

As Representative of the Initial Purchasers

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of April 13,
2009, among QWEST CORPORATION, a Colorado corporation (the “Issuer” or the
“Company”), on the one hand, and the several Initial Purchasers named in
Schedule A to the Purchase Agreement as defined below (each, an “Initial
Purchaser” and collectively, the “Initial Purchasers”), on the other hand, who
have each agreed to purchase, severally and not jointly, pursuant to the
Purchase Agreement a specified amount of newly issued 83/8% Notes due 2016 (the
“Securities”).

 

This Agreement is made pursuant to the Purchase Agreement, dated as of April 7,
2009 (the “Purchase Agreement”), by and among the Issuer and the Initial
Purchasers (i) for the benefit of the Issuer and the Initial Purchasers and
(ii) for the benefit of the Holders (including the Initial Purchasers).  In
order to induce the Initial Purchasers to purchase the Securities, the Issuer
has agreed to provide the registration rights set forth in this Agreement.  The
execution and delivery of this Agreement is a condition to the obligations of
the Initial Purchasers set forth in Section 5 of the Purchase Agreement. 
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the Securities:

 

1.                                      Definitions.


 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect from time to time.

 

“Additional Interest” shall have the meaning set forth in Section 2(d) hereof.

 

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; for purposes of this definition, “control” shall mean the possession,
directly or indirectly, of the power to

 

--------------------------------------------------------------------------------


 

direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or otherwise.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Broker-Dealer Representative” shall mean J.P. Morgan Securities Inc.

 

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors and assigns.

 

“Effectiveness Target Date” shall have the meaning set forth in
Section 2(a) hereof.

 

“Exchange Date” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Issuer of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Exchange Period” shall have the meaning set forth in Section 2(a) hereof.

 

“Exchange Securities” shall mean securities issued by the Issuer under the
Indenture containing terms identical to the Securities (except that the Exchange
Securities will not contain restrictions on transfer and provisions relating to
Additional Interest) that will be offered to Holders of Securities in exchange
for Securities pursuant to the Exchange Offer.

 

“Holder” shall mean a holder of Registrable Securities, for so long as such
holder owns any Registrable Securities, and each of such holder’s successors,
assigns and direct and indirect transferees who become registered owners of
Registrable Securities under the Indenture or who become beneficial owners of
Registrable Securities, so long as in the case of beneficial owners, such owners
have so notified the Issuer in writing; provided that for purposes of Sections 4
and 5 of this Agreement, the term “Holder” shall include Participating
Broker-Dealers.

 

2

--------------------------------------------------------------------------------


 

“Indenture” shall mean the Indenture relating to the Securities dated as of
October 15, 1999 between the Company (formerly known as U S WEST
Communications, Inc.), as issuer, and The Bank of New York Trust Company, N.A.
(as successor in interest to Bank One Trust Company, N.A.), as supplemented by a
first supplemental indenture, dated as of August 19, 2004, between QC and U.S.
Bank National Association, as Trustee, a second supplemental indenture, dated as
of November 23, 2004 between QC and the Trustee, a third supplemental indenture,
dated as of June 17, 2005, between QC and the Trustee, a fourth supplemental
indenture dated as of August 8, 2006, between QC and the Trustee, a fifth
supplemental indenture dated as of May 17, 2007, between QC and the Trustee, and
a sixth supplemental indenture to be entered into between QC and the Trustee on
the Closing Date.

 

“Initial Purchaser” shall have the meaning set forth in the preamble.

 

“Issuer” shall have the meaning set forth in the preamble and shall also include
the Issuer’s successors and assigns.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided, however, that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, Registrable Securities held by the
Issuer or any of its Affiliates shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage or
amount.

 

“Participant” shall have the meaning set forth in Section 5 hereof.

 

“Participating Broker-Dealer” shall have the meaning set forth in
Section 4(a) hereof.

 

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when, in the case of a
Holder of such Securities who was entitled to participate in the Exchange Offer,
an Exchange Offer Registration Statement with respect to such Securities shall
have been declared effective under the 1933 Act and either (a) such Securities
shall have been exchanged pursuant to the Exchange Offer for Exchange Securities
or (b) such Securities were not tendered by the Holder thereof in the Exchange
Offer, (ii) when a Shelf Registration Statement with respect to such Securities
shall have been declared effective under the 1933 Act or shall have become
automatically effective in accordance with the rules and regulations of the SEC
and such Securities shall have been disposed of pursuant to such Shelf
Registration Statement, (iii) when such Securities have been sold to the public
pursuant to Rule 144 (or any similar provision then in force, but not Rule 144A)
under the 1933 Act, (iv) when such Securities shall have ceased to be
outstanding or (v) on the date that is two years after the date of this
Agreement.

 

“Registration Default” shall have the meaning set forth in Section 2(d) hereof.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuer with this Agreement, including, without
limitation:  (i) all SEC, New York Stock Exchange or Financial Industry
Regulatory Authority (“FINRA”) registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of one counsel for all
underwriters or Holders as a group in connection with blue sky qualification of
any of the Exchange Securities or Registrable Securities) within the United
States (x) where the Holders are located, in the case of the Exchange
Securities, or (y) as provided in Section 3(d) hereof, in the case of
Registrable Securities to be sold by a Holder pursuant to a Shelf Registration
Statement, (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any amendments or supplements thereto and other
documents relating to the performance of and compliance with this Agreement,
(iv) all rating agency fees, (v) all fees and disbursements relating to the
qualification of the Indenture under applicable securities laws, (vi) the fees
and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuer and, in the case of a Shelf Registration
Statement, the fees and disbursements of one counsel for the Holders (which
counsel shall be selected by the Majority Holders) and (viii) the fees and
disbursements of the independent public accountants of the Issuer, including the
expenses of any special audits, agreed-upon procedures or “cold comfort” letters
required by or incident to such performance and compliance, but excluding fees
and expenses of counsel to the underwriters (other than fees and expenses set
forth in clause (ii) above) or the Holders and underwriting discounts and
commissions and out-of-pocket expenses incurred by the Holders and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

 

4

--------------------------------------------------------------------------------


 

“Registration Statement” shall mean any registration statement of the Issuer
that covers any of the Exchange Securities or Registrable Securities pursuant to
the provisions of this Agreement and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer pursuant to the provisions of Section 2(b) of this Agreement that
covers at effectiveness all of the Registrable Securities (other than
Registrable Securities the Holders of which have not complied with their
obligations under Section 2(f) of this Agreement or have elected not, or are
otherwise not entitled, to have their Registrable Securities included in the
Shelf Registration Statement) on an appropriate form under Rule 415 under the
1933 Act, or any similar rule that may be adopted by the SEC, and all amendments
and supplements to such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.

 

“TIA” shall have the meaning set forth in Section 3(l) hereof.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriters” shall have the meaning set forth in Section 3 hereof.

 

“Underwritten Offering” shall mean a registration in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

 

2.                                      Registration Under the 1933 Act.


 


(A)                                  TO THE EXTENT NOT PROHIBITED BY ANY
APPLICABLE LAW OR APPLICABLE INTERPRETATION OF THE STAFF OF THE SEC, THE ISSUER
SHALL FILE AN EXCHANGE OFFER REGISTRATION STATEMENT COVERING THE OFFER BY THE
ISSUER TO THE HOLDERS TO EXCHANGE ALL OF THE REGISTRABLE SECURITIES FOR EXCHANGE
SECURITIES IN A LIKE AGGREGATE PRINCIPAL AMOUNT AND TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE EXCHANGE OFFER REGISTRATION STATEMENT TO BE
DECLARED EFFECTIVE BY 315 DAYS AFTER THE DATE OF THIS AGREEMENT (THE
“EFFECTIVENESS TARGET DATE”) AND TO HAVE SUCH REGISTRATION STATEMENT REMAIN
EFFECTIVE UNTIL THE CLOSING OF THE EXCHANGE OFFER.  THE

 

5

--------------------------------------------------------------------------------



 


ISSUER SHALL COMMENCE THE EXCHANGE OFFER AS PROMPTLY AS PRACTICABLE AFTER THE
EXCHANGE OFFER REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC AND
USE ITS COMMERCIALLY REASONABLE EFFORTS TO HAVE THE EXCHANGE OFFER CONSUMMATED
NOT LATER THAN 45 DAYS AFTER THE EARLIER OF THE DATE ON WHICH THE EXCHANGE OFFER
REGISTRATION STATEMENT IS DECLARED EFFECTIVE AND THE EFFECTIVENESS TARGET DATE
(SUCH 45-DAY PERIOD BEING THE “EXCHANGE PERIOD”).


 

The Issuer shall commence the Exchange Offer by mailing the related exchange
offer Prospectus and accompanying documents to each Holder stating, in addition
to such other disclosures as are required by applicable law:

 


(I)                                     THAT THE EXCHANGE OFFER IS BEING MADE
PURSUANT TO THIS REGISTRATION RIGHTS AGREEMENT AND THAT ALL REGISTRABLE
SECURITIES VALIDLY TENDERED WILL BE ACCEPTED FOR EXCHANGE;


 


(II)                                  THE DATE OF ACCEPTANCE FOR EXCHANGE (WHICH
SHALL BE A DATE AT LEAST 20 BUSINESS  DAYS (OR LONGER IF REQUIRED BY APPLICABLE
LAW) FROM THE DATE SUCH NOTICE IS MAILED (THE “EXCHANGE DATE”);


 


(III)                               THAT ANY REGISTRABLE SECURITY NOT TENDERED
BY A HOLDER WHO WAS ELIGIBLE TO PARTICIPATE IN THE EXCHANGE OFFER WILL REMAIN
OUTSTANDING AND CONTINUE TO ACCRUE INTEREST, BUT WILL NOT RETAIN ANY RIGHTS
UNDER THIS REGISTRATION RIGHTS AGREEMENT;


 


(IV)                              THAT HOLDERS ELECTING TO HAVE A REGISTRABLE
SECURITY EXCHANGED PURSUANT TO THE EXCHANGE OFFER WILL BE REQUIRED TO SURRENDER
SUCH REGISTRABLE SECURITY, TOGETHER WITH THE ENCLOSED LETTERS OF TRANSMITTAL, TO
THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK) SPECIFIED IN THE NOTICE PRIOR TO THE CLOSE OF BUSINESS ON THE
EXCHANGE DATE; AND


 


(V)                                 THAT HOLDERS WILL BE ENTITLED TO WITHDRAW
THEIR ELECTION, NOT LATER THAN THE CLOSE OF BUSINESS, NEW YORK CITY TIME, ON THE
EXCHANGE DATE, BY SENDING TO THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK) SPECIFIED IN THE NOTICE, A FACSIMILE
TRANSMISSION OR LETTER SETTING FORTH THE NAME OF SUCH HOLDER, THE PRINCIPAL
AMOUNT OF REGISTRABLE SECURITIES DELIVERED FOR EXCHANGE AND A STATEMENT THAT
SUCH HOLDER IS WITHDRAWING HIS ELECTION TO HAVE SUCH SECURITIES EXCHANGED.


 

As soon as practicable after the Exchange Date, the Issuer shall:

 


(A)                              ACCEPT FOR EXCHANGE REGISTRABLE SECURITIES OR
PORTIONS THEREOF VALIDLY TENDERED AND NOT PROPERLY WITHDRAWN PURSUANT TO THE
EXCHANGE OFFER; AND


 


(B)                                DELIVER, OR CAUSE TO BE DELIVERED, TO THE
TRUSTEE FOR CANCELLATION ALL REGISTRABLE SECURITIES OR PORTIONS THEREOF SO
ACCEPTED FOR EXCHANGE BY THE ISSUER AND ISSUE,

 

6

--------------------------------------------------------------------------------



 


AND CAUSE THE TRUSTEE TO PROMPTLY AUTHENTICATE AND MAIL TO EACH HOLDER, AN
EXCHANGE SECURITY EQUAL IN PRINCIPAL AMOUNT TO THE PRINCIPAL AMOUNT OF THE
REGISTRABLE SECURITIES SURRENDERED BY SUCH HOLDER; PROVIDED, HOWEVER, THAT, IN
THE CASE OF ANY REGISTRABLE SECURITIES HELD IN GLOBAL FORM BY A DEPOSITARY,
AUTHENTICATION AND DELIVERY TO SUCH DEPOSITARY OF ONE OR MORE EXCHANGE
SECURITIES IN GLOBAL FORM IN AN EQUIVALENT PRINCIPAL AMOUNT THERETO FOR THE
ACCOUNT OF SUCH HOLDERS IN ACCORDANCE WITH THE INDENTURE SHALL SATISFY SUCH
AUTHENTICATION AND DELIVERY REQUIREMENT.


 

Each Holder (including, without limitation, each Participating Broker-Dealer (as
defined herein)) who participates in the Exchange Offer will be required to
represent to the Issuer, in writing (which may be contained in the applicable
letter of transmittal) that: (1) any Exchange Securities acquired in exchange
for Registrable Securities tendered are being acquired in the ordinary course of
business of the Person receiving such Exchange Securities, whether or not such
recipient is a Holder of Registrable Securities, (2) neither such Holder nor, to
the actual knowledge of such Holder, any other Person receiving Exchange
Securities from such Holder has an arrangement or understanding with any Person
to participate in the distribution of the Exchange Securities in violation of
the provisions of the 1933 Act, (3) the Holder is not an Affiliate of the Issuer
or, if it is an Affiliate, it will comply with the registration and prospectus
delivery requirements of the 1933 Act to the extent applicable, (4) if such
Holder is not a Participating Broker-Dealer, it has not engaged in, and does not
intend to engage in, the distribution of Exchange Securities, (5) if such Holder
is a Participating Broker-Dealer, such Holder acquired the Registrable
Securities as a result of market-making activities or other trading activities,
it will deliver a prospectus in connection with any resale of the Exchange
Securities and it will comply with the applicable provisions of the 1933 Act
with respect to resale of any Exchange Securities and (6) such Holder has full
power and authority to transfer the Registrable Securities in exchange for the
Exchange Securities.

 

The Issuer shall comply with the applicable requirements of the 1933 Act, the
1934 Act and other applicable laws and regulations in connection with the
Exchange Offer.  The Exchange Offer shall not be subject to any conditions,
other than (1) that the Exchange Offer does not violate applicable law or any
applicable interpretation of the Staff of the SEC, (2) that no action or
proceeding shall have been instituted or threatened in any court or by any
governmental agency with respect to the Exchange Offer and no material adverse
development shall have occurred with respect to the Issuer, (3) that all
governmental approvals shall have been obtained that the Issuer deems necessary
for the consummation of the Exchange Offer, (4) that the conditions precedent to
the Issuer’s obligations under this Agreement shall have been fulfilled and
(5) such other conditions as shall be deemed necessary or appropriate by the
Issuer in its reasonable judgment.

 


(B)                                 IN THE EVENT THAT (I) THE ISSUER DETERMINES
THAT THE EXCHANGE OFFER REGISTRATION PROVIDED FOR IN SECTION 2(A) ABOVE IS NOT
AVAILABLE OR MAY NOT BE CONSUMMATED AS SOON AS PRACTICABLE AFTER THE EXCHANGE
DATE BECAUSE IT WOULD VIOLATE APPLICABLE LAW OR THE

 

7

--------------------------------------------------------------------------------



 


APPLICABLE INTERPRETATIONS OF THE STAFF OF THE SEC, (II) THE EXCHANGE OFFER
REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE EFFECTIVENESS TARGET
DATE, (III) ANY HOLDER OF REGISTRABLE SECURITIES NOTIFIES THE ISSUER AFTER THE
COMMENCEMENT OF THE EXCHANGE OFFER THAT DUE TO A CHANGE IN APPLICABLE LAW OR SEC
POLICY IT IS NOT ENTITLED TO PARTICIPATE IN THE EXCHANGE OFFER, OR (IV) IF ANY
HOLDER THAT PARTICIPATES IN THE EXCHANGE OFFER (AND TENDERS ITS REGISTRABLE
SECURITIES PRIOR TO THE EXPIRATION THEREOF), DOES NOT RECEIVE EXCHANGE
SECURITIES ON THE DATE OF THE EXCHANGE THAT MAY BE SOLD WITHOUT RESTRICTION
UNDER STATE AND FEDERAL SECURITIES LAWS (OTHER THAN DUE SOLELY TO THE STATUS OF
SUCH HOLDER AS AN AFFILIATE OF THE ISSUER OR AS A PARTICIPATING BROKER-DEALER),
THE ISSUER SHALL CAUSE TO BE FILED AS SOON AS PRACTICABLE A SHELF REGISTRATION
STATEMENT PROVIDING FOR THE SALE BY THE HOLDERS OF ALL OF THE REGISTRABLE
SECURITIES AND SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO HAVE SUCH SHELF
REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC OR BECOME AUTOMATICALLY
EFFECTIVE IN ACCORDANCE WITH THE RULES AND REGULATIONS OF THE SEC.  IN THE EVENT
THE ISSUER IS REQUIRED TO FILE A SHELF REGISTRATION STATEMENT SOLELY AS A RESULT
OF THE MATTERS REFERRED TO IN CLAUSE (III) OF THE PRECEDING SENTENCE, THE ISSUER
SHALL FILE AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO HAVE DECLARED
EFFECTIVE BY THE SEC OR BECOME AUTOMATICALLY EFFECTIVE IN ACCORDANCE WITH THE
RULES AND REGULATIONS OF THE SEC BOTH AN EXCHANGE OFFER REGISTRATION STATEMENT
PURSUANT TO SECTION 2(A) WITH RESPECT TO ALL REGISTRABLE SECURITIES AND A SHELF
REGISTRATION STATEMENT (WHICH MAY BE A COMBINED REGISTRATION STATEMENT WITH THE
EXCHANGE OFFER REGISTRATION STATEMENT) WITH RESPECT TO OFFERS AND SALES OF
REGISTRABLE SECURITIES HELD BY SUCH OTHER HOLDERS AFTER COMPLETION OF THE
EXCHANGE OFFER.  THE ISSUER AGREES, EXCEPT AS SET FORTH HEREIN, TO USE ITS
COMMERCIALLY REASONABLE EFFORTS TO KEEP THE SHELF REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE UNTIL THE DATE THAT IS TWO YEARS AFTER THE CLOSING DATE
WITH RESPECT TO THE REGISTRABLE SECURITIES OR SUCH SHORTER PERIOD THAT WILL
TERMINATE WHEN ALL OF THE REGISTRABLE SECURITIES COVERED BY THE SHELF
REGISTRATION STATEMENT HAVE BEEN SOLD PURSUANT TO THE SHELF REGISTRATION
STATEMENT.  THE ISSUER FURTHER AGREES TO SUPPLEMENT OR AMEND THE SHELF
REGISTRATION STATEMENT IF REQUIRED BY THE RULES, REGULATIONS OR INSTRUCTIONS
APPLICABLE TO THE REGISTRATION FORM USED BY THE ISSUER FOR SUCH SHELF
REGISTRATION STATEMENT OR BY THE 1933 ACT OR BY ANY OTHER RULES AND REGULATIONS
THEREUNDER FOR SHELF REGISTRATION OR IF REASONABLY REQUESTED BY A HOLDER WITH
RESPECT TO INFORMATION RELATING TO SUCH HOLDER, AND TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE ANY SUCH AMENDMENT TO BECOME EFFECTIVE AND SUCH
SHELF REGISTRATION STATEMENT TO BECOME USABLE AS SOON AS THEREAFTER
PRACTICABLE.  THE ISSUER AGREES TO FURNISH TO THE HOLDERS OF REGISTRABLE
SECURITIES, UPON REQUEST, COPIES OF ANY SUCH SUPPLEMENT OR AMENDMENT PROMPTLY
AFTER ITS BEING USED OR FILED WITH THE SEC.  NOTWITHSTANDING THE FOREGOING, THE
ISSUER SHALL NOT BE REQUIRED TO FILE MORE THAN ONE POST-EFFECTIVE AMENDMENT TO
THE SHELF REGISTRATION STATEMENT IN ANY FISCAL QUARTER, SUCH TIMING TO BE
DETERMINED IN THE REASONABLE DISCRETION OF THE ISSUER, TO ADD ONE OR MORE
HOLDERS TO THE “SELLING SECURITYHOLDERS” TABLE OF THE SHELF REGISTRATION
STATEMENT OR TO UPDATE ANY INFORMATION IN SUCH TABLE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, IF ANY EXCHANGE OFFER IS CONSUMMATED DURING OR
AFTER THE EXCHANGE PERIOD, ANY OBLIGATIONS OF THE ISSUER ARISING AS A RESULT OF
CLAUSES (II) AND (III) ABOVE SHALL TERMINATE AND SUCH EXCHANGE OFFER SHALL BE
DEEMED AN EXCHANGE OFFER PURSUANT TO SECTION 2(A).

 

8

--------------------------------------------------------------------------------



 


(C)                                  THE ISSUER SHALL PAY ALL REGISTRATION
EXPENSES IN CONNECTION WITH THE REGISTRATION PURSUANT TO SECTION 2(A) OR
SECTION 2(B).  EACH HOLDER SHALL PAY ALL UNDERWRITING DISCOUNTS AND COMMISSIONS
AND TRANSFER TAXES, IF ANY, RELATING TO THE REGISTRATION OF SUCH HOLDER’S
REGISTRABLE SECURITIES PURSUANT TO THE EXCHANGE OFFER REGISTRATION STATEMENT OR
THE SHELF REGISTRATION STATEMENT.


 


(D)                                 AN EXCHANGE OFFER REGISTRATION STATEMENT
PURSUANT TO SECTION 2(A) HEREOF OR A SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 2(B) HEREOF WILL NOT BE DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS
BEEN DECLARED EFFECTIVE BY THE SEC OR BECOMES AUTOMATICALLY EFFECTIVE IN
ACCORDANCE WITH THE RULES AND REGULATIONS OF THE SEC; PROVIDED, HOWEVER, THAT,
IF, AFTER IT HAS BEEN DECLARED EFFECTIVE OR BECOMES AUTOMATICALLY EFFECTIVE, THE
OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A SHELF REGISTRATION STATEMENT IS
INTERFERED WITH BY ANY STOP ORDER, INJUNCTION OR OTHER ORDER OR REQUIREMENT OF
THE SEC OR ANY OTHER GOVERNMENTAL AGENCY OR COURT, SUCH REGISTRATION STATEMENT
WILL BE DEEMED NOT TO BE EFFECTIVE DURING THE PERIOD OF SUCH INTERFERENCE UNTIL
THE OFFERING OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT
MAY LEGALLY RESUME.  AS PROVIDED FOR IN THE INDENTURE, THE ANNUAL INTEREST RATE
ON THE SECURITIES WILL BE INCREASED (THE “ADDITIONAL INTEREST”) UNDER THE
FOLLOWING CONDITION:


 

subject to Sections 2(f) and 2(g) if (A) the Issuer has not exchanged Exchange
Securities for all Securities validly tendered in accordance with the terms of
the Exchange Offer on or prior to the end of the Exchange Period (and the Shelf
Registration Statement has not been declared effective or become automatically
effective), (B) the Exchange Offer Registration Statement or, if applicable, the
Shelf Registration Statement has not been declared effective by the SEC or
becomes automatically effective in accordance with the rules and regulations of
the SEC on or prior to the Effectiveness Target Date or (C) if applicable, the
Shelf Registration Statement is filed and declared effective or becomes
automatically effective but shall thereafter cease to be effective or usable
(1) as a result of an order suspending the effectiveness of the Shelf
Registration Statement or otherwise, or (2) if related to the events or
circumstances set forth in Section 2(g) below, for more than 60 days (whether or
not consecutive) in any twelve month period (each such event referred to in
clauses (A) through (C), a “Registration Default”), then Additional Interest
shall accrue on the principal amount of the Registrable Securities at a rate of
0.25% per annum commencing (x) at the end of the Exchange Period, in the case of
(A) above, (y) on the Effectiveness Target Date in the case of (B) above, or
(z) on the day such Shelf Registration Statement ceases to be effective in the
case of (C)(1) above or the 61st day the Prospectus ceases to be usable for
resales in the case of (C)(2) above, and such Additional Interest rate shall
continue to, but excluding, the earlier of (1) the date on which all
Registration Defaults have been

 

9

--------------------------------------------------------------------------------


 

cured or (2) the date that is two years after the Closing Date (it being
understood and agreed that, notwithstanding any provision to the contrary, so
long as any Securities not registered under an Exchange Offer Registration
Statement by the Effectiveness Target Date or tendered on or prior to the end of
the Exchange Period, (y) have been provided the opportunity to be tendered in an
Exchange Offer that closes during or after the end of the Exchange Period or
(z) are then covered by an effective Shelf Registration Statement, no Additional
Interest shall accrue on such Securities);

 

provided, however, that upon the exchange of Exchange Securities for all
Securities tendered (in the case of clause (A) above), upon the earlier of
(1) effectiveness of the Shelf Registration Statement (in the case of
clause (B) above) and (2) the exchange of Exchange Securities for all securities
tendered in an Exchange Offer (in the case of clause (B) above) or upon the
effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of clause (C) above), Additional Interest on the
Securities as a result of such clause (or the relevant subclause thereof), as
the case may be, shall cease to accrue; provided, further, however, that in the
case of clauses (B) and (C) above, it is expressly understood that Additional
Interest should be payable only with respect to the Registrable Securities so
requested to be registered pursuant to Section 2(b)(iii) hereof; and provided,
further, however, that if a Registration Default under clause (C) above occurs
because of the filing of a post-effective amendment to such Registration
Statement to incorporate annual audited financial information with respect to
the Issuer or to add Holders to the “Selling Securityholders” table (or to
update any information in such table) where such post-effective amendment is not
yet effective and needs to be declared effective to permit Holders to use the
related Prospectus, it is expressly understood that Additional Interest shall be
payable only from and after the date such Registration Default continues for at
least 30 days.

 

Notwithstanding the foregoing, (1) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is pending and (2) a Holder of Registrable Securities or Exchange Securities who
is not entitled to the benefits of the Shelf Registration Statement (i.e., such
Holder has not elected to include information) shall not be entitled to
Additional Interest with respect to a Registration Default that pertains to the
Shelf Registration Statement.

 


(E)                                  WITHOUT LIMITING THE REMEDIES AVAILABLE TO
THE HOLDERS, THE ISSUER ACKNOWLEDGES THAT ANY FAILURE BY THE ISSUER TO COMPLY
WITH ITS OBLIGATIONS UNDER SECTION 2(A) AND SECTION 2(B) HEREOF MAY RESULT IN
MATERIAL IRREPARABLE INJURY TO THE HOLDERS FOR WHICH THERE IS NO ADEQUATE REMEDY
AT LAW, THAT IT WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES
PRECISELY AND THAT, IN THE EVENT OF ANY SUCH FAILURE, ANY HOLDER MAY OBTAIN SUCH
RELIEF AS MAY BE REQUIRED TO SPECIFICALLY ENFORCE THE ISSUER’S OBLIGATIONS UNDER
SECTION 2(A) AND SECTION 2(B) HEREOF.

 

10

--------------------------------------------------------------------------------


 

(f)            No Holder of Registrable Securities may include any of its
Registrable Securities in any Shelf Registration unless and until such Holder
furnishes to the Issuer, in writing within 15 days after receipt of a request
therefor, the information with respect to such Holder specified in Regulation
S-K under the 1933 Act and any other applicable rules, regulations or policies
of the SEC for use in connection with any Shelf Registration or Prospectus
included therein, on a form to be provided by the Issuer.  Each selling Holder
agrees to furnish promptly to the Issuer additional information to be disclosed
so that the information previously furnished to the Issuer by such Holder does
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.  No Holder of Registrable Securities shall be entitled to
Additional Interest pursuant to Section 2(d) hereof unless and until such Holder
shall have provided all such information.

 

(g)           The Issuer may delay the filing or the effectiveness of an
Exchange Offer Registration Statement or a Shelf Registration Statement
(including any post-effective amendment thereto) for a period of up to 30 days
during any 90 day period if (i) there occur material events or developments with
respect to the Issuer that would need to be described in such Registration
Statement or the related Prospectus, and the effectiveness of such Registration
Statement is reasonably required to be suspended while such Registration
Statement and related Prospectus are amended or supplemented to reflect such
events or developments, (ii) there occur material events or developments with
respect to the Issuer or any of its Affiliates, the disclosure of which the
Issuer determines in good faith would have a material adverse effect on the
business, operations or prospects of the Issuer, or (iii) the Issuer does not
wish to disclose publicly a pending material business transaction that has not
yet been publicly disclosed; provided, however, that any delay period with
respect to Registration Defaults arising under this Section 2(g) will not alter
the obligations of the Issuer to pay Additional Interest with respect to a
Registration Default subject to the limitations and exceptions set forth in
Section 2(d) above.

 

(h)           Additional Interest due on the Securities pursuant to
Section 2(d) hereof will be payable in cash semiannually in arrears on the same
interest payment dates as the Securities, commencing with the first interest
payment date occurring after any such Additional Interest commences to accrue.

 


3.                                      REGISTRATION PROCEDURES.

 

In connection with the obligations of the Issuer with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Issuer shall:

 


(A)           PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT ON THE
APPROPRIATE FORM UNDER THE 1933 ACT, WHICH FORM (X) SHALL BE SELECTED BY THE
ISSUER AND


 


11

--------------------------------------------------------------------------------



 


(Y) SHALL, IN THE CASE OF A SHELF REGISTRATION, BE AVAILABLE FOR THE SALE OF THE
REGISTRABLE SECURITIES BY THE SELLING HOLDERS THEREOF AND (Z) SHALL COMPLY AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE APPLICABLE FORM AND
INCLUDE ALL FINANCIAL STATEMENTS REQUIRED BY THE SEC TO BE FILED THEREWITH, AND
USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO
BECOME EFFECTIVE AND REMAIN EFFECTIVE IN ACCORDANCE WITH SECTION 2 HEREOF;


 


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND POST-EFFECTIVE
AMENDMENTS TO EACH REGISTRATION STATEMENT AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE FOR THE APPLICABLE PERIOD AND, EXCEPT FOR SUCH
PERIODS AS TO WHICH SUCH ACTION IS NOT REQUIRED PURSUANT TO SECTION 2(G) HEREOF,
CAUSE EACH PROSPECTUS TO BE SUPPLEMENTED BY ANY PROSPECTUS SUPPLEMENT REQUIRED
BY APPLICABLE LAW AND, AS SO SUPPLEMENTED, TO BE FILED PURSUANT TO RULE 424
UNDER THE 1933 ACT; TO KEEP EACH PROSPECTUS CURRENT DURING THE PERIOD DESCRIBED
UNDER SECTION 4(3) AND RULE 174 UNDER THE 1933 ACT THAT IS APPLICABLE TO
TRANSACTIONS BY BROKERS OR DEALERS WITH RESPECT TO THE REGISTRABLE SECURITIES OR
EXCHANGE SECURITIES;


 


(C)           IN THE CASE OF A SHELF REGISTRATION, FURNISH TO EACH HOLDER OF
REGISTRABLE SECURITIES, TO COUNSEL FOR THE HOLDERS AND TO EACH UNDERWRITER OF AN
UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES, IF ANY, WITHOUT CHARGE, AS MANY
COPIES OF EACH PROSPECTUS, INCLUDING EACH PRELIMINARY PROSPECTUS, AND ANY
AMENDMENT OR SUPPLEMENT THERETO AND SUCH OTHER DOCUMENTS AS SUCH HOLDER OR
UNDERWRITER MAY REASONABLY REQUEST, IN ORDER TO FACILITATE THE PUBLIC SALE OR
OTHER DISPOSITION OF THE REGISTRABLE SECURITIES THEREUNDER; AND, EXCEPT FOR THE
PERIODS SET FORTH IN SECTION 2(G) HEREIN, THE ISSUER CONSENTS TO THE USE OF SUCH
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO IN ACCORDANCE WITH APPLICABLE
LAW BY EACH OF THE SELLING HOLDERS OF REGISTRABLE SECURITIES AND ANY SUCH
UNDERWRITERS IN CONNECTION WITH THE OFFERING AND SALE OF THE REGISTRABLE
SECURITIES COVERED BY AND IN THE MANNER DESCRIBED IN SUCH PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO IN ACCORDANCE WITH APPLICABLE LAW;


 


(D)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE
REGISTRABLE SECURITIES UNDER ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS
OF SUCH JURISDICTIONS AS ANY HOLDER OF REGISTRABLE SECURITIES COVERED BY A
REGISTRATION STATEMENT SHALL REASONABLY REQUEST IN WRITING BY THE TIME THE
APPLICABLE REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE SEC OR BECOMES
AUTOMATICALLY EFFECTIVE IN ACCORDANCE WITH THE RULES AND REGULATIONS OF THE SEC,
TO COOPERATE WITH SUCH HOLDERS IN CONNECTION WITH ANY FILINGS REQUIRED TO BE
MADE WITH THE NEW YORK STOCK EXCHANGE AND FINRA AND DO ANY AND ALL OTHER ACTS
AND THINGS WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE SUCH HOLDER
TO CONSUMMATE THE DISPOSITION IN EACH SUCH JURISDICTION OF SUCH REGISTRABLE
SECURITIES OWNED BY SUCH HOLDER; PROVIDED, HOWEVER, THAT THE ISSUER SHALL NOT BE
REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR AS A DEALER IN SECURITIES

 

12

--------------------------------------------------------------------------------


 


IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR
THIS SECTION 3(D), (II) FILE ANY GENERAL CONSENT TO SERVICE OF PROCESS OR
(III) SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION IF IT IS NOT SO
SUBJECT;


 


(E)           IN THE CASE OF A SHELF REGISTRATION, NOTIFY EACH HOLDER OF
REGISTRABLE SECURITIES AND COUNSEL FOR THE HOLDERS PROMPTLY AND, IF REQUESTED BY
ANY SUCH HOLDER OR COUNSEL, CONFIRM SUCH ADVICE IN WRITING (I) WHEN A
REGISTRATION STATEMENT HAS BECOME EFFECTIVE AND WHEN ANY POST-EFFECTIVE
AMENDMENT THERETO HAS BEEN FILED AND BECOMES EFFECTIVE, (II) OF ANY REQUEST BY
THE SEC OR ANY STATE SECURITIES AUTHORITY FOR AMENDMENTS AND SUPPLEMENTS TO A
REGISTRATION STATEMENT AND PROSPECTUS OR FOR ADDITIONAL INFORMATION AFTER THE
REGISTRATION STATEMENT HAS BECOME EFFECTIVE, (III) OF THE ISSUANCE BY THE SEC OR
ANY STATE SECURITIES AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF
A REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE,
(IV) IF, BETWEEN THE EFFECTIVE DATE OF A REGISTRATION STATEMENT AND THE CLOSING
OF ANY SALE OF REGISTRABLE SECURITIES COVERED THEREBY, THE REPRESENTATIONS AND
WARRANTIES OF THE ISSUER CONTAINED IN ANY UNDERWRITING AGREEMENT, SECURITIES
SALES AGREEMENT OR OTHER SIMILAR AGREEMENT, IF ANY, RELATING TO THE OFFERING
CEASE TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS OR IF THE ISSUER RECEIVES
ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OF ANY
PROCEEDING FOR SUCH PURPOSE, (V) OF THE HAPPENING OF ANY EVENT DURING THE PERIOD
A SHELF REGISTRATION STATEMENT IS EFFECTIVE WHICH MAKES ANY STATEMENT MADE IN
SUCH REGISTRATION STATEMENT OR THE RELATED PROSPECTUS UNTRUE IN ANY MATERIAL
RESPECT OR WHICH REQUIRES THE MAKING OF ANY CHANGES IN SUCH REGISTRATION
STATEMENT OR PROSPECTUS IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
AND (VI) OF ANY DETERMINATION BY THE ISSUER THAT A POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT  (OTHER THAN AN AMENDMENT THAT DOES NOTHING MORE
SUBSTANTIVE THAN ADD ONE OR MORE HOLDERS TO THE “SELLING SECURITYHOLDERS” TABLE
OF SUCH REGISTRATION STATEMENT OR TO UPDATE ANY INFORMATION SET FORTH IN SUCH
TABLE) WOULD BE APPROPRIATE EXCEPT, IN THE CASE OF CLAUSES (IV), (V) AND (VI),
WITH RESPECT TO ANY EVENT, DEVELOPMENT OR TRANSACTION PERMITTED TO BE KEPT
CONFIDENTIAL UNDER SECTION 2(G) HEREOF, THE ISSUER SHALL NOT BE REQUIRED TO
DESCRIBE SUCH EVENT, DEVELOPMENT OR TRANSACTION IN THE WRITTEN NOTICE PROVIDED;


 


(F)            MAKE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL OF
ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT AS PROMPTLY
AS PRACTICABLE AND PROVIDE REASONABLY PROMPT NOTICE TO EACH HOLDER OF THE
WITHDRAWAL OF ANY SUCH ORDER;


 


(G)           IN THE CASE OF A SHELF REGISTRATION, FURNISH TO EACH HOLDER OF
REGISTRABLE SECURITIES, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH
REGISTRATION STATEMENT

 

13

--------------------------------------------------------------------------------


 


AND ANY POST-EFFECTIVE AMENDMENT THERETO (WITHOUT DOCUMENTS INCORPORATED THEREIN
BY REFERENCE OR EXHIBITS THERETO, UNLESS REQUESTED);


 


(H)           IN THE CASE OF A SHELF REGISTRATION, COOPERATE WITH THE SELLING
HOLDERS OF REGISTRABLE SECURITIES TO FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE SOLD AND NOT
BEARING ANY RESTRICTIVE LEGENDS AND ENABLE SUCH REGISTRABLE SECURITIES TO BE IN
SUCH DENOMINATIONS (CONSISTENT WITH THE PROVISIONS OF THE INDENTURE) AND
REGISTERED IN SUCH NAMES AS THE SELLING HOLDERS MAY REASONABLY REQUEST AT LEAST
ONE BUSINESS DAY PRIOR TO THE CLOSING OF ANY SALE OF REGISTRABLE SECURITIES;


 


(I)            IN THE CASE OF A SHELF REGISTRATION, UPON THE OCCURRENCE OF ANY
EVENT CONTEMPLATED BY SECTION 3(E)(V) HEREOF, AS PROMPTLY AS PRACTICABLE PREPARE
AND FILE WITH THE SEC A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION
STATEMENT OR THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY
REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED
TO THE PURCHASERS OF THE REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; THE ISSUER AGREES TO NOTIFY THE HOLDERS TO
SUSPEND USE OF THE PROSPECTUS AS PROMPTLY AS PRACTICABLE AFTER THE OCCURRENCE OF
SUCH AN EVENT, AND THE HOLDERS HEREBY AGREE TO SUSPEND USE OF THE PROSPECTUS
UNTIL THE ISSUER HAS AMENDED OR SUPPLEMENTED THE PROSPECTUS TO CORRECT SUCH
MISSTATEMENT OR OMISSION AND EXPRESSLY AGREE TO MAINTAIN THE INFORMATION
CONTAINED IN SUCH NOTICE CONFIDENTIAL (EXCEPT THAT SUCH INFORMATION MAY BE
DISCLOSED TO ITS COUNSEL) UNTIL IT HAS BEEN PUBLICLY DISCLOSED BY THE ISSUER;
NOTWITHSTANDING THE FOREGOING, THE ISSUER SHALL NOT BE REQUIRED TO AMEND OR
SUPPLEMENT A REGISTRATION STATEMENT, ANY RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE IF (I) AN EVENT
OCCURS AND IS CONTINUING AS A RESULT OF WHICH THE SHELF REGISTRATION, ANY
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE, WOULD, IN THE ISSUER’S GOOD FAITH JUDGMENT, CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (WITH RESPECT TO SUCH A
PROSPECTUS ONLY, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE),
AND (II) (A) THE ISSUER DETERMINES IN ITS GOOD FAITH JUDGMENT THAT THE
DISCLOSURE OF SUCH EVENT AT SUCH TIME WOULD HAVE A MATERIAL ADVERSE EFFECT ON
THE BUSINESS, OPERATIONS OR PROSPECTS OF THE ISSUER, OR (B) THE DISCLOSURE
OTHERWISE RELATES TO A PENDING MATERIAL BUSINESS TRANSACTION THAT HAS NOT YET
BEEN PUBLICLY DISCLOSED;


 


(J)            IN THE CASE OF A SHELF REGISTRATION STATEMENT, A REASONABLE TIME
PRIOR TO THE FILING OF ANY REGISTRATION STATEMENT, ANY PROSPECTUS, ANY AMENDMENT
TO A REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT TO A PROSPECTUS, PROVIDE
COPIES OF SUCH

 

14

--------------------------------------------------------------------------------


 


DOCUMENT TO, THE HOLDERS AND THEIR COUNSEL AND MAKE SUCH OF THE REPRESENTATIVES
OF THE ISSUER AS SHALL BE REASONABLY REQUESTED BY THE HOLDERS OR THEIR COUNSEL
AVAILABLE FOR DISCUSSION OF SUCH DOCUMENT, AND SHALL NOT AT ANY TIME FILE OR
MAKE ANY AMENDMENT TO THE REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY
AMENDMENT OF OR SUPPLEMENT TO A REGISTRATION STATEMENT OR A PROSPECTUS, OF WHICH
THE HOLDERS AND THEIR COUNSEL SHALL NOT HAVE PREVIOUSLY BEEN ADVISED AND
FURNISHED A COPY OR TO WHICH THE HOLDERS OR THEIR COUNSEL SHALL REASONABLY
OBJECT ON A TIMELY BASIS, EXCEPT FOR ANY REGISTRATION STATEMENT OR AMENDMENT
THERETO OR RELATED PROSPECTUS OR SUPPLEMENT THERETO (A COPY OF WHICH HAS BEEN
PREVIOUSLY FURNISHED AS PROVIDED IN THE PRECEDING SENTENCE) WHICH COUNSEL TO THE
ISSUER HAS ADVISED THE ISSUER IN WRITING IS REQUIRED TO BE FILED IN ORDER TO
COMPLY WITH APPLICABLE LAW; PROVIDED, HOWEVER, THAT THE FOREGOING PROCEDURES
SHALL BE COORDINATED ON BEHALF OF THE HOLDERS BY A REPRESENTATIVE DESIGNATED BY
THE MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE HOLDERS SELLING REGISTRABLE
SECURITIES;


 


(K)           OBTAIN A CUSIP NUMBER FOR ALL EXCHANGE SECURITIES OR REGISTRABLE
SECURITIES, AS THE CASE MAY BE, NOT LATER THAN THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT;


 


(L)            CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TRUST INDENTURE ACT
OF 1939, AS AMENDED (THE “TIA”), IN CONNECTION WITH THE REGISTRATION OF THE
EXCHANGE SECURITIES OR REGISTRABLE SECURITIES, AS THE CASE MAY BE, COOPERATE
WITH THE TRUSTEE AND THE HOLDERS TO EFFECT SUCH CHANGES TO THE INDENTURE AS MAY
BE REQUIRED FOR THE INDENTURE TO BE SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF
THE TIA AND EXECUTE, AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
TRUSTEE TO EXECUTE, ALL DOCUMENTS AS MAY BE REQUIRED TO EFFECT SUCH CHANGES AND
ALL OTHER FORMS AND DOCUMENTS REQUIRED TO BE FILED WITH THE SEC TO ENABLE THE
INDENTURE TO BE SO QUALIFIED IN A TIMELY MANNER;


 


(M)          IN THE CASE OF AN UNDERWRITTEN OFFERING PURSUANT TO A SHELF
REGISTRATION, MAKE AVAILABLE FOR INSPECTION UPON WRITTEN REQUEST BY A
REPRESENTATIVE OF THE HOLDERS OF THE REGISTRABLE SECURITIES, ANY UNDERWRITER
PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH SHELF REGISTRATION STATEMENT,
AND ATTORNEYS AND ACCOUNTANTS DESIGNATED BY THE HOLDERS, AT REASONABLE TIMES AND
IN A REASONABLE MANNER, ALL PERTINENT FINANCIAL AND OTHER RECORDS, PERTINENT
DOCUMENTS AND PROPERTIES OF THE ISSUER AS SHALL BE REASONABLY NECESSARY TO
ENABLE THEM TO EXERCISE ANY APPLICABLE DUE DILIGENCE RESPONSIBILITIES, AND CAUSE
THE RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES OF THE ISSUER TO SUPPLY ALL
INFORMATION REASONABLY REQUESTED BY ANY SUCH REPRESENTATIVE, UNDERWRITER,
ATTORNEY OR ACCOUNTANT IN CONNECTION WITH THEIR DUE DILIGENCE RESPONSIBILITIES
UNDER A SHELF REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT RECORDS AND
INFORMATION THAT THE ISSUER DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL AND SO
NOTIFIES SUCH REPRESENTATIVE, UNDERWRITER, ATTORNEY OR ACCOUNTANT ARE
CONFIDENTIAL SHALL NOT BE DISCLOSED TO ANY SUCH REPRESENTATIVE, UNDERWRITER,
ATTORNEY OR ACCOUNTANT UNLESS (I) THE DISCLOSURE OF SUCH

 

15

--------------------------------------------------------------------------------


 


INFORMATION IS NECESSARY TO AVOID OR CORRECT A MATERIAL MISSTATEMENT OR MATERIAL
OMISSION IN AN EFFECTIVE REGISTRATION STATEMENT OR PROSPECTUS, (II) THE RELEASE
OF SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER ORDER FROM A
COURT OF COMPETENT JURISDICTION OR (III) THE INFORMATION HAS BEEN MADE GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN BY ANY OF SUCH PERSONS OR AN AFFILIATE OF ANY
SUCH PERSONS, PROVIDED, HOWEVER, THAT IF ANY SUCH INFORMATION HAS BEEN DISCLOSED
TO ANY SUCH REPRESENTATIVE, UNDERWRITER, ATTORNEY OR ACCOUNTANT, PRIOR NOTICE
SHALL BE PROVIDED AS SOON AS PRACTICABLE TO THE ISSUER OF THE POTENTIAL
DISCLOSURE OF ANY INFORMATION BY SUCH PERSON UNDER THE CIRCUMSTANCES DESCRIBED
IN CLAUSE (I) OR (II) OF THIS SENTENCE IN ORDER TO PERMIT THE ISSUER TO OBTAIN A
PROTECTIVE ORDER; PROVIDED FURTHER, HOWEVER, THAT IF SUCH RECORDS AND
INFORMATION ARE DETERMINED TO BE CONFIDENTIAL, THE ISSUER SHALL (A) PROVIDE
 SUMMARIES OF SUCH INFORMATION TO COUNSEL FOR SUCH UNDERWRITER OR (B) PROVIDE
OTHER MEANS AS REASONABLY REQUESTED BY THE UNDERWRITER TO ENABLE SUCH
UNDERWRITER TO SATISFY ITS DUE DILIGENCE REQUIREMENTS WITHOUT COMPROMISING THE
CONFIDENTIALITY OF SUCH INFORMATION;


 


(N)           IF REASONABLY REQUESTED BY ANY HOLDER OF REGISTRABLE SECURITIES
COVERED BY A REGISTRATION STATEMENT, (I) SUBJECT TO SECTION 2(B) OF THIS
AGREEMENT, PROMPTLY INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT SUCH INFORMATION WITH RESPECT TO SUCH HOLDER AS SUCH HOLDER REASONABLY
REQUESTS TO BE INCLUDED THEREIN AND (II) SUBJECT TO SECTION 2(B) OF THIS
AGREEMENT, MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR SUCH
POST-EFFECTIVE AMENDMENT AS SOON AS THE ISSUER HAS RECEIVED NOTIFICATION OF THE
MATTERS TO BE INCORPORATED IN SUCH FILING; AND


 


(O)           IN THE CASE OF AN UNDERWRITTEN OFFERING PURSUANT TO A SHELF
REGISTRATION, ENTER INTO SUCH CUSTOMARY AGREEMENTS AND TAKE ALL SUCH OTHER
ACTIONS IN CONNECTION THEREWITH (INCLUDING THOSE REQUESTED BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD) IN ORDER TO EXPEDITE OR
FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES AND IN CONNECTION
THEREWITH, (I) TO THE EXTENT POSSIBLE, MAKE SUCH REPRESENTATIONS AND WARRANTIES
TO ANY UNDERWRITERS OF SUCH REGISTRABLE SECURITIES WITH RESPECT TO THE BUSINESS
OF THE ISSUER AND ITS SUBSIDIARIES, THE REGISTRATION STATEMENT, PROSPECTUS AND
DOCUMENTS INCORPORATED BY REFERENCE OR DEEMED INCORPORATED BY REFERENCE, IF ANY,
IN EACH CASE, IN FORM, SUBSTANCE AND SCOPE AS ARE CUSTOMARILY MADE BY ISSUERS TO
UNDERWRITERS IN UNDERWRITTEN OFFERINGS AND CONFIRM THE SAME IN WRITING IF AND
WHEN REQUESTED, (II) OBTAIN OPINIONS OF COUNSEL TO THE ISSUER (WHICH COUNSEL AND
OPINIONS, IN FORM, SCOPE AND SUBSTANCE, SHALL BE REASONABLY SATISFACTORY TO SUCH
UNDERWRITERS AND THEIR RESPECTIVE COUNSEL) ADDRESSED TO EACH UNDERWRITER OF
REGISTRABLE SECURITIES, COVERING THE MATTERS CUSTOMARILY COVERED IN OPINIONS
REQUESTED IN UNDERWRITTEN OFFERINGS, (III) OBTAIN “COLD COMFORT” LETTERS FROM
THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE ISSUER (AND, IF NECESSARY,
ANY OTHER CERTIFIED PUBLIC ACCOUNTANT OF ANY SUBSIDIARY OF THE ISSUER, OR OF ANY
BUSINESS ACQUIRED BY THE ISSUER FOR WHICH FINANCIAL STATEMENTS AND FINANCIAL
DATA ARE OR ARE REQUIRED TO BE INCLUDED IN THE REGISTRATION

 

16

--------------------------------------------------------------------------------


 


STATEMENT) ADDRESSED TO EACH UNDERWRITER OF REGISTRABLE SECURITIES, SUCH LETTERS
TO BE IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED IN
“COLD COMFORT” LETTERS IN CONNECTION WITH UNDERWRITTEN OFFERINGS, (IV) IF AN
UNDERWRITING AGREEMENT IS ENTERED INTO, INCLUDE IN SUCH UNDERWRITING AGREEMENT
INDEMNIFICATION PROVISIONS AND PROCEDURES NO LESS FAVORABLE TO THE SELLING
HOLDERS AND UNDERWRITERS, IF ANY, THAN THOSE SET FORTH IN SECTION 5 HEREOF (OR
SUCH OTHER PROVISIONS AND PROCEDURES ACCEPTABLE TO HOLDERS OF A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT AND THE UNDERWRITERS (IF ANY), AND (V) DELIVER SUCH
DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY REQUESTED BY THE UNDERWRITERS,
AND WHICH ARE CUSTOMARILY DELIVERED IN UNDERWRITTEN OFFERINGS, TO EVIDENCE THE
CONTINUED VALIDITY OF THE REPRESENTATIONS AND WARRANTIES OF THE ISSUER MADE
PURSUANT TO CLAUSE (I) ABOVE AND TO EVIDENCE COMPLIANCE WITH ANY CUSTOMARY
CONDITIONS CONTAINED IN AN UNDERWRITING AGREEMENT.


 

In the case of a Shelf Registration Statement, the Issuer may require each
Holder of Registrable Securities to furnish to the Issuer such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Issuer may from time to time reasonably request in
writing.  The Issuer may exclude from such registration the Registrable
Securities of any seller so long as such seller fails to furnish such
information within a reasonable time after receiving such request.  Each seller
as to which any Shelf Registration is being effected agrees to furnish promptly
to the Issuer all information required to be disclosed in order to make the
information previously furnished to the Issuer by such seller not materially
misleading.

 

In the case of a Shelf Registration Statement or if Participating Broker-Dealers
who have notified the Issuer that they will be utilizing the Prospectus
contained in the Exchange Offer Registration Statement as provided in this
Section 3(o) are seeking to sell Exchange Securities and are required to deliver
Prospectuses, each Holder agrees that, upon receipt of any notice from the
Issuer of the happening of any event of the kind described in
Section 3(e)(v) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to a Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 3(i) hereof, and, if so directed by the Issuer, such Holder will deliver
to the Issuer (at its expense) all copies in its possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.  If the Issuer shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Issuer shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the

 

17

--------------------------------------------------------------------------------


 

date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions.

 

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering.  In any such Underwritten Offering, the investment banker or
investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.


 


4.                                      PARTICIPATION OF BROKER-DEALERS IN
EXCHANGE OFFER.


 

(a)           The Staff of the SEC has taken the position that any broker-dealer
that receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”), may
be deemed to be an “underwriter” within the meaning of the 1933 Act and must
deliver a prospectus meeting the requirements of the 1933 Act in connection with
any resale of such Exchange Securities.

 

The Issuer understands that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the 1933 Act in connection
with resales of Exchange Securities for their own accounts, so long as the
Prospectus otherwise meets the requirements of the 1933 Act.

 

(b)           In light of the above, notwithstanding the other provisions of
this Agreement, the Issuer agrees that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be reasonably requested by one or more Participating Broker-Dealers as
provided in clause (ii) below, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above;
provided, however, that:

 


(I)            THE ISSUER SHALL NOT BE REQUIRED TO KEEP THE EXCHANGE OFFER
REGISTRATION STATEMENT EFFECTIVE, AS WOULD OTHERWISE BE CONTEMPLATED BY
SECTION 2(B), FOR A PERIOD EXCEEDING 90 DAYS AFTER THE DATE ON WHICH SUCH
EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE (AS SUCH PERIOD MAY
BE EXTENDED PURSUANT TO THE PENULTIMATE PARAGRAPH OF SECTION 3 OF THIS AGREEMENT
AS APPLIED TO SUCH EXCHANGE OFFER REGISTRATION STATEMENT);

 

18

--------------------------------------------------------------------------------


 


(II)           THE ISSUER SHALL NOT BE REQUIRED TO AMEND OR SUPPLEMENT THE
PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT, AS WOULD
OTHERWISE BE CONTEMPLATED BY SECTION 3(I), FOR A PERIOD EXCEEDING 90 DAYS AFTER
THE DATE ON WHICH SUCH EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED
EFFECTIVE (AS SUCH PERIOD MAY BE EXTENDED PURSUANT TO THE PENULTIMATE PARAGRAPH
OF SECTION 3 OF THIS AGREEMENT AS APPLIED TO SUCH EXCHANGE OFFER REGISTRATION
STATEMENT) AND PARTICIPATING BROKER-DEALERS SHALL NOT BE AUTHORIZED BY THE
ISSUER TO DELIVER AND SHALL NOT DELIVER SUCH PROSPECTUS AFTER SUCH PERIOD IN
CONNECTION WITH THE RESALES CONTEMPLATED BY THIS SECTION 4; AND


 


(III)          THE APPLICATION OF THE SHELF REGISTRATION PROCEDURES SET FORTH IN
SECTION 3 OF THIS AGREEMENT TO AN EXCHANGE OFFER REGISTRATION, TO THE EXTENT NOT
REQUIRED BY THE POSITIONS OF THE STAFF OF THE SEC OR THE 1933 ACT AND THE
RULES AND REGULATIONS THEREUNDER, WILL BE IN CONFORMITY WITH THE REASONABLE
REQUEST IN WRITING TO THE ISSUER BY ONE OR MORE BROKER-DEALERS WHO CERTIFY TO
THE ISSUER IN WRITING THAT THEY ANTICIPATE THAT THEY WILL BE PARTICIPATING
BROKER-DEALERS; AND PROVIDED, FURTHER, HOWEVER, THAT, IN CONNECTION WITH SUCH
APPLICATION OF THE SHELF REGISTRATION PROCEDURES SET FORTH IN SECTION 3 TO AN
EXCHANGE OFFER REGISTRATION, THE ISSUER SHALL BE OBLIGATED (X) TO DEAL ONLY WITH
THE BROKER-DEALER REPRESENTATIVES AND (Y) TO PAY THE FEES AND EXPENSES OF ONLY
ONE COUNSEL REPRESENTING THE PARTICIPATING BROKER-DEALERS.


 


5.                                      INDEMNIFICATION AND CONTRIBUTION.


 

The Issuer hereby agrees to indemnify and hold harmless each Holder of
Registrable Securities and each Participating Broker-Dealer selling Exchange
Securities during the applicable period, and each Person, if any, who controls
such Person or its affiliates within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act (each, a “Participant”) from and against any and
all losses, claims, damages, liabilities or expenses (whether direct or
indirect, in contract, tort or otherwise) whatsoever, as incurred (including the
cost of any investigation or preparation) arising out of or based upon:

 


(I)            ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN ANY REGISTRATION STATEMENT (OR ANY AMENDMENT THERETO) OR
PROSPECTUS (AS AMENDED OR SUPPLEMENTED IF THE ISSUER SHALL HAVE FURNISHED ANY
AMENDMENTS OR SUPPLEMENTS THERETO) OR ANY PRELIMINARY PROSPECTUS; OR


 


(II)           THE OMISSION OR ALLEGED OMISSION TO STATE, IN ANY REGISTRATION
STATEMENT (OR ANY AMENDMENT THERETO) OR PROSPECTUS (AS AMENDED OR SUPPLEMENTED
IF THE ISSUER SHALL HAVE FURNISHED ANY AMENDMENTS OR SUPPLEMENTS THERETO) OR ANY
PRELIMINARY PROSPECTUS OR ANY OTHER DOCUMENT OR ANY AMENDMENT OR SUPPLEMENT
THERETO, A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;

 

19

--------------------------------------------------------------------------------

 

 


 

provided, however, the Issuer will not be liable in any such case to the extent
that any such loss, claim, damage, liability or expense arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in any Registration Statement (or any amendment thereto)
or Prospectus (as amended or supplemented if the Issuer shall have furnished any
amendments or supplements thereto) or any preliminary prospectus or any
amendment or supplement thereto of a material fact necessary in order to make
the statements made therein, in the light of the circumstances under with they
were made, not misleading, if in any case such statement or omission relates to
such Participant and was made in reliance upon and in conformity with
information furnished in writing to the Issuer by such Participant expressly for
use therein.  The indemnity provided for in this Section 5 will be in addition
to any liability that the Issuer may otherwise have to the indemnified parties. 
The Issuer shall not be liable under this Section 5 for any settlement of any
claim or action effected without its prior written consent, which shall not be
unreasonably withheld.  No Participant shall, without the prior written consent
of the Issuer, effect any settlement or compromise of any pending or threatened
proceeding in respect of which the Issuer is or could have been a party, or
indemnity could have been sought hereunder by the Issuer, unless such settlement
(A) includes an unconditional release of the Issuer from all liability in any
way related to or arising out of such litigation or proceeding and (B) does not
impose any actual or potential liability or any other obligation upon the Issuer
and does not contain any factual or legal admission of fault, culpability or a
failure to act by or with respect to the Issuer.

 

Each Participant, severally and not jointly, agrees to hold the Issuer harmless
and to indemnify the Issuer (including any of its respective affiliated
companies and any director, officer, agent or employee of the Issuer or any such
affiliated company) and any director, officer, or other person controlling
(within the meaning of Section 15 of the 1933 Act or Section 20(a) of the 1934
Act) the Issuer (including any of the Issuer’s affiliated companies) from and
against any and all losses, claims, damages, liabilities or expenses (whether
direct or indirect, in contract, tort or otherwise) whatsoever, as incurred
(including the cost of any investigation and preparation) arising out of or
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus, any amendment or
supplement thereto, or any preliminary prospectus, or (ii) the omission or the
alleged omission to state therein a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission relates to such Participant and was made in reliance upon and in
conformity with information furnished in writing by such Participant, expressly
for use therein.  The indemnity provided for in this Section 5 will be in
addition to any liability that the Participants may otherwise have to the
indemnified parties.  The Participants shall not be liable under this Section 5
for any settlement of any claim or action effected without their consent, which
shall not be unreasonably withheld.  The Issuer shall not, without the prior
written consent of such Participant, effect any settlement or compromise of any
pending or threatened proceeding in respect of which such Participant is or
could have been a party, or

 

20

--------------------------------------------------------------------------------


 

indemnity could have been sought hereunder by such Participant, unless such
settlement (A) includes an unconditional release of such Participant, from all
liability in any way related to or arising out of such litigation or proceeding
and (B) does not impose any actual or potential liability or any other
obligation upon any such Participant and does not contain any factual or legal
admission of fault, culpability or a failure to act by or with respect to any
such Participant.

 

If a claim is made against any indemnified party as to which such indemnified
party may seek indemnity under this Section 5, such indemnified person shall
notify the indemnifying party promptly after any written assertion of such claim
threatening to institute an action or proceeding with respect thereto and shall
notify the indemnifying party promptly of any action commenced against such
indemnified party within a reasonable time after such indemnified party shall
have been served with a summons or other first legal process giving information
as to the nature and basis of the claim.  Failure to so notify the indemnifying
party shall not, however, relieve the indemnifying party from any liability
which it may have on account of the indemnity under this Section 5, except to
the extent such failure results in the forfeiture by the indemnifying party of
material rights and defenses. The indemnifying party shall have the right to
assume the defense of any such litigation or proceeding, including the
engagement of counsel reasonably satisfactory to the indemnified party.  In any
such litigation or proceeding the defense of which the indemnifying party shall
have so assumed, any indemnified party shall have the right to participate in
such litigation or proceeding and to retain its own counsel, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the indemnifying party shall have failed promptly to assume the
defense thereof and employ counsel as provided above, or (ii) counsel to the
indemnified party reasonably determines that representation of such indemnified
party by the indemnifying party’s counsel would present the indemnifying party’s
counsel with a conflict of interest.  It is understood that the indemnifying
party shall not, in connection with any litigation or proceeding or related
litigation or proceeding in the same jurisdiction, be liable under this
Agreement for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred.  Such separate firm shall
be designated by the indemnified party.

 

To the extent the indemnity provided for in the foregoing paragraphs of this
Section 5 is for any reason held unenforceable although otherwise applicable in
accordance with its terms with respect to an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then the
indemnifying party agrees to contribute to the amount paid or payable by such
indemnified person as a result of such losses, claims, damages, liabilities or
expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by such
indemnified party, on the other, from the offering of the Securities or (ii) if
the allocation provided by the foregoing clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing clause (i), but also the relative
fault

 

21

--------------------------------------------------------------------------------


 

of the indemnifying party, on the one hand, and of such indemnified party, on
the other, in connection with the statements, actions or omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative benefits received by
the Issuer, on the one hand, and by such Participant, on the other, shall be
deemed in the same proportion as the total proceeds from the offering (before
deducting expenses) of the Securities received by the Issuer bear to the total
net profit received by such Participant in connection with the sale of the
Securities. Relative fault shall be determined by reference to, among other
things, whether any alleged untrue statement or omission or any other alleged
conduct relates to information provided by the Issuer or other conduct by the
Issuer (or its employees or other agents), on the one hand, or by such
Participants, on the other hand.

 

The parties agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of the previous paragraph. 
Notwithstanding any other provision of the previous paragraph, no Participant
shall be obligated to make contributions hereunder that in the aggregate exceed
the total net profit received by such Participant in connection with the sale of
the Securities, less the aggregate amount of any damages that such Participant
has otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact, and
no person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  For purposes of this paragraph
(d), each person, if any, who controls a Participant within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Participants, and each director of the Issuer,
each officer of the Issuer and each person, if any, who controls the Issuer
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act,
shall have the same rights to contribution as the Issuer.

 


6.                                      MISCELLANEOUS.


 


(A)           NO INCONSISTENT AGREEMENTS.  THE ISSUER HAS NOT ENTERED INTO, AND
ON OR AFTER THE DATE OF THIS AGREEMENT WILL NOT ENTER INTO, ANY AGREEMENT WHICH
IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF REGISTRABLE SECURITIES
IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.  THE RIGHTS
GRANTED TO THE HOLDERS HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT
INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF THE ISSUER’S OTHER ISSUED
AND OUTSTANDING SECURITIES UNDER ANY SUCH AGREEMENTS.


 


(B)           AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN UNLESS THE ISSUER HAS OBTAINED THE WRITTEN CONSENT OF HOLDERS
OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL

 

22

--------------------------------------------------------------------------------



 


AMOUNT OF THE OUTSTANDING REGISTRABLE SECURITIES AFFECTED BY SUCH AMENDMENT,
MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT; PROVIDED, HOWEVER, THAT NO
AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT TO ANY DEPARTURE FROM THE
PROVISIONS OF SECTION 5 HEREOF SHALL BE EFFECTIVE AS AGAINST ANY HOLDER OF
REGISTRABLE SECURITIES UNLESS CONSENTED TO IN WRITING BY SUCH HOLDER. 
NOTWITHSTANDING THE FOREGOING SENTENCE, (I) A WAIVER OR CONSENT TO DEPART FROM
THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO THE
RIGHTS OF HOLDERS OF REGISTRABLE SECURITIES WHOSE SECURITIES ARE BEING SOLD
PURSUANT TO A REGISTRATION STATEMENT AND THAT DOES NOT DIRECTLY OR INDIRECTLY
AFFECT, IMPAIR, LIMIT OR COMPROMISE THE RIGHTS OF OTHER HOLDERS OF REGISTRABLE
SECURITIES MAY BE GIVEN BY HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF REGISTRABLE SECURITIES BEING SOLD PURSUANT TO SUCH REGISTRATION
STATEMENT, (II) THIS AGREEMENT MAY BE AMENDED, WITHOUT THE CONSENT OF ANY HOLDER
OF REGISTRABLE SECURITIES, BY WRITTEN AGREEMENT SIGNED BY THE ISSUER AND THE
INITIAL PURCHASERS, TO CURE ANY AMBIGUITY, CORRECT OR SUPPLEMENT ANY PROVISION
OF THIS AGREEMENT THAT MAY BE INCONSISTENT WITH ANY OTHER PROVISION OF THIS
AGREEMENT OR TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS
ARISING UNDER THIS AGREEMENT WHICH SHALL NOT BE INCONSISTENT WITH OTHER
PROVISIONS OF THIS AGREEMENT, (III) THIS AGREEMENT MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS AND CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY BE GIVEN, BY WRITTEN AGREEMENT SIGNED BY THE ISSUER AND THE INITIAL
PURCHASERS TO THE EXTENT THAT ANY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT,
WAIVER OR CONSENT IS, IN THEIR REASONABLE JUDGMENT, NECESSARY OR APPROPRIATE TO
COMPLY WITH APPLICABLE LAW (INCLUDING ANY INTERPRETATION OF THE STAFF OF THE
SEC) OR ANY CHANGE THEREIN AND (IV) TO THE EXTENT ANY PROVISION OF THIS
AGREEMENT RELATES TO AN INITIAL PURCHASER, SUCH PROVISION MAY BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM SUCH
PROVISIONS MAY BE GIVEN, BY WRITTEN AGREEMENT SIGNED BY SUCH INITIAL PURCHASER
AND THE ISSUER.


 


(C)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY, REGISTERED
FIRST-CLASS MAIL, TELEX, TELECOPIER, OR ANY COURIER GUARANTEEING OVERNIGHT
DELIVERY (I) IF TO A HOLDER, AT THE MOST CURRENT ADDRESS GIVEN BY SUCH HOLDER TO
THE ISSUERS BY MEANS OF A NOTICE GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 6(C); (II) IF TO THE ISSUER, INITIALLY AT THE ISSUER’S ADDRESS SET FORTH
IN THE INDENTURE AND THEREAFTER AT SUCH OTHER ADDRESS, NOTICE OF WHICH IS GIVEN
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6(C); AND (III) IF TO THE
TRUSTEE, INITIALLY AT THE TRUSTEE’S ADDRESS SET FORTH IN THE INDENTURE AND
THEREAFTER AT SUCH OTHER ADDRESS, NOTICE OF WHICH IS GIVEN IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 6(C).


 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to an air courier guaranteeing overnight delivery.

 

23

--------------------------------------------------------------------------------


 

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 


(D)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS, ASSIGNS AND TRANSFEREES OF EACH OF THE
PARTIES, INCLUDING, WITHOUT LIMITATION AND WITHOUT THE NEED FOR AN EXPRESS
ASSIGNMENT, SUBSEQUENT HOLDERS; PROVIDED THAT NOTHING HEREIN SHALL BE DEEMED TO
PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF REGISTRABLE SECURITIES
IN VIOLATION OF THE TERMS OF THE INDENTURE.  IF ANY TRANSFEREE OF ANY HOLDER
SHALL ACQUIRE REGISTRABLE SECURITIES, IN ANY MANNER, WHETHER BY OPERATION OF LAW
OR OTHERWISE, SUCH REGISTRABLE SECURITIES SHALL BE HELD SUBJECT TO ALL OF THE
TERMS OF THIS AGREEMENT, AND BY TAKING AND HOLDING SUCH REGISTRABLE SECURITIES
SUCH PERSON SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED TO BE BOUND BY AND TO
PERFORM ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND SUCH PERSON SHALL
BE ENTITLED TO RECEIVE THE BENEFITS HEREOF.  THE TRUSTEE (IN ITS CAPACITY AS
TRUSTEE UNDER THE INDENTURE OR ACTING ON BEHALF OF THE HOLDERS PURSUANT TO THIS
AGREEMENT) SHALL HAVE NO LIABILITY OR OBLIGATION TO EITHER (I) THE ISSUER WITH
RESPECT TO ANY FAILURE BY A HOLDER TO COMPLY WITH, OR ANY BREACH BY ANY HOLDER
OF, ANY OF THE OBLIGATIONS OF SUCH HOLDER UNDER THIS AGREEMENT OR (II) ANY
HOLDER WITH RESPECT TO ANY FAILURE BY THE ISSUER TO COMPLY WITH, OR ANY BREACH
BY THE ISSUER OF, ANY OF THE OBLIGATIONS OF THE ISSUER UNDER THIS AGREEMENT.


 


(E)           ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES AND REPLACES ALL OTHER PRIOR AGREEMENTS, WRITTEN OR ORAL, AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(F)            THIRD PARTY BENEFICIARY.  THE HOLDERS SHALL BE THIRD PARTY
BENEFICIARIES TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE ISSUER, ON THE ONE
HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, AND SHALL HAVE THE RIGHT TO
ENFORCE SUCH AGREEMENTS DIRECTLY TO THE EXTENT THEY DEEM SUCH ENFORCEMENT
NECESSARY OR ADVISABLE TO PROTECT THEIR RIGHTS HEREUNDER.


 


(G)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(H)           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(I)            GOVERNING LAW.  THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THE ENFORCEABILITY AND VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION OF
ITS TERMS AND THE INTERPRETATION

 

24

--------------------------------------------------------------------------------



 


OF THE RIGHTS AND DUTIES OF THE PARTIES HERETO WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS, RULES OR PRINCIPLES.


 


(J)            SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS
HELD INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING
PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

QWEST CORPORATION

 

 

 

 

 

 

 

By:

/s/ Oscar A. Martinez

 

 

Name:

Oscar A. Martinez

 

 

Title:

Vice President and Assistant Treasurer

 

26

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES INC.,

 

As Representative of the Initial Purchasers

 

 

 

 

 

By:

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

 

 

By:

/s/ Paul Finger

 

 

Name:

Paul Finger

 

 

Title:

Executive Director

 

27

--------------------------------------------------------------------------------

 